Order entered December 1, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01415-CV

                           IN RE ANTONIO CHAVEZ, Relator

                Original Proceeding from the 86th Judicial District Court
                                Kaufman County, Texas
                            Trial Court Cause No. 23284-86

                                         ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE